Title: To Thomas Jefferson from Joseph Dougherty, [on or before 25 April 1802]
From: Dougherty, Joseph
To: Jefferson, Thomas


            Sir
              [on or before 25 Apr. 1802]
            What I have to Communicate to you is More than I Can do when face to face so I beg lave to do it in this manner so as it may be Correct. In the first place Mary is requested by Mr. Lamaire to Count the Linens belonging to the House She Dont. wish to refuse it but she is not willing to do it on the Acount she knows the number will be far short of what it should be This circumstan should not gone so far without being prohibited. as for My part I knew there was pilferers in the House. it was kept from me as Much as possible. Last sumer when Mary was sick Betsy took a 5. D Bank note out of her pocket when she thought she was asleep. At the same time Mary was a weak heard her open a box and take it out. when Mary asked her for the note she Denied with an oath Said She know nothing of it. It was kept secret from me for a Long time. Christopher being My old fellow Servant would it not been looked. on as an hard circumstance to be the first in the House to hurt his Character at this time the Room occupyd. by Christr. is all times kept locked. what is in it I Cant tell there is no one goes into it but himself
            
            I hope Sir you will not think that I by so doing Do wish to insinuate or gain any thing by it. No far be it from me. I only wish every one to have what is their own And not that honest people should be inocently apprehended
            I would before this time have let you know of this but I thought Mr. Lamaire the only on to look after Such things but He is two easy a man for Betsy & Christr. The only request I ask of you Sir is that you will not Mention my name in this matter
            There is someting as yet of more Importance that I Dont wish to Let you know untill I try to investigate the truth
            Your Hble Servt.
            Jos. Dougherty
          